DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of groups I (claims 1-17) in the reply filed on 4/22/2021 is acknowledged.
	Applicant amends claim 32 to comprise the system of claim 1.  Examiner withdraws the restriction requirement of group III (claims 32-34) filed on 2/24/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-34 are pending with claims 1-17 and 32-34 being examined and claims 18-31 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the layered interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  For purpose of prosecution, the examiner interprets the layered interface as the cell culture interface. 
Claim 16 recites the limitation "the layered interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  For purpose of prosecution, the examiner interprets the layered interface as the cell culture interface. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-16, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellew et al (US .
Regarding claim 1, Bellew teaches a system (Bellew; para [100]; Fig. 1; sensor assembly 100) comprising: 
an electronic interface (Bellew; para [108, 109, 110]; Fig. 1; electronic component 124)
a substrate (Bellew; para [107]; Fig. 1; a rigid housing 122), where the substrate is coupled to the electronic interface (Bellew; para [108]; Fig. 1; an electronic component 124 is mounted on the rigid housing 122); and 
a cell culture interface (Bellew; para [100-103, 105, 106, 108, 109, 114]; Fig. 1; sensor 106) comprising: 
a first layer (Bellew; para [100, 101, 109]; Fig. 1; cavity 108) comprising a via (Bellew; para [101, 109, 114]; Fig. 1; vias 110), where the via extends from a first surface of the first layer to a second surface of the first layer (Bellew; para [101]; Fig. 1; The via 106 leads from the cavity 108 formed on the top surface of the sensor 106); 
a second layer (Bellew; para [105, 111, 112]; Fig. 1; sample reservoir 120), where the second layer is optically transparent and is configured to contact a cell culture (Bellew; para [32]; membrane on the first surface enclosing the cavity… membrane can be fabricated out of non-conductive materials such as glass); and 
where the cell culture interface is configured to relay an energy between a cell and the electronic interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 2, Bellew teaches the system of claim 1, wherein the electronic interface is selected from the group consisting of: a pixelated integrated circuit array, a complementary metal-oxide 
Regarding claim 3, Bellew teaches the system of claim 1, wherein the via is selected from the group consisting of: electrical vias and optical vias (Bellew; para [25]; conductive vias).
Regarding claim 4, Bellew teaches the system of claim 1, further comprising a plurality of vias, where in each via of the plurality of vias is independently select from the group consisting of: electrical vias and optical vias (Bellew; para [25, 117]; Fig. 1, 2; conductive vias…plurality of vias 210).
Regarding claim 5, Bellew teaches the system of claim 1, wherein the substrate is removably coupled to the cell culture interface (Bellew; para [48]; The sensor module and the housing assembly may be modular and interchangeable).
Regarding claim 6, Bellew teaches the system of claim 1, wherein the electronic interface is configured to electrically, optically, or electrically and optically couple to the cell culture interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 7, Bellew teaches the system of claim 1, wherein the first layer and the second layer are substantially the same (Bellew; para [40]; sensor module includes a non-conductive frame for 
Regarding claim 8, Bellew teaches the system of claim 1, wherein the first layer and the second layer are substantially different (Bellew; para [40, 102]; the nonconductive frame is formed from an alumina card or other ceramic).  Examiner indicates that the nonconductive frame may be formed of other ceramics, thus the first and second layer may be different ceramic materials. 
Regarding claim 9, Bellew teaches the system of claim 1, wherein the cell culture interface is biocompatible (Bellew; para [105]; sample reservoir 120 may be adapted to hold therein a sample such as liquid or a gel containing materials to be tested).
Regarding claim 13, Bellew the system of claim 1, wherein the layered interface comprises a third layer, wherein the third layer is an optical filter and wherein the third layer is coupled to the second layer (Bellew; para [112]; The window assembly also includes a window 136 that can be positioned directly above the reservoir 120. The window 136 may be made of several materials including glass).
Regarding claim 14, Bellew teaches the system of claim 1, wherein the substrate comprises a polymer or glass (Bellew; para [27]; substrate can comprise glass).
Regarding claim 15, Bellew teaches the system of claim 1, wherein the first layer, the second layer, or both the first and the second layer comprise a polymer or glass (Bellew; para [112]; . The window assembly also includes a window 136 that can be positioned directly above the reservoir 120. The window 136 may be made of several materials including glass).
Regarding claim 16, 
Regarding claim 17, Bellew teaches the system of claim 16, wherein the structured layer comprises a well, a microchannel, or both a well and a microchannel (Bellew; para [34]; The cavity is preferably 0.1 to 2 microns deep).
Regarding claim 32, Bellew teaches a method comprising: 
culturing cells on the cell culture interface of the system (Bellew; para [25, 39]; A sample may be acquired from cell cultures…The reservoir is adapted to retain a sample solution) of claim 1; and 
relaying an energy between the cells and the electronic interface through the cell culture interface (Bellew; para [109]; Gold studs 126 are provided on the electronic component 124 to provide electrical communication between the sensor 106 and the electronic component 124).
Regarding claim 33, Bellew teaches the method of claim 32, wherein the cells are embryonic stem cells, neurons, or cardiac cells (Bellew; para [198]; contractile cells obtained from cardiac muscle).
Regarding claim 34, Bellew teaches the method of claim 32, further comprising the step of adding a compound to the cells (Bellew; para [69]; cells in vitro may be contacted with one or more compounds being screened for the ability to cause particular cells in a population to expand (or reduce) in number relative to other cells in the population).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellew in view of Legallais et al (US 20160084632 A1; hereinafter “Legallais”).
Regarding claim 10, Bellew the system of claim 1, with the cell culture interface.
Bellew does not teach the cell culture interface further comprising an alignment structure.
However, Legallais teaches an analogous art of a microsystem (Legallais; Abstract) comprising a cell culture interface (Legallais; para [113, 117, 121, 128]; Fig. 1; microstructured chamber 15) further comprising an alignment structure (Legallais; para [133]; Fig. 2a; connectors 16).  It would have been obvious to one of ordinary skill in the art to have modified the cell culture interface of Bellew to 
Regarding claim 11, Bellew the system of claim 10 (the cell culture interface of Bellew is modified to comprise an alignment structure as taught by Legallais discussed above in claim 10), with the substrate.
Bellew does not teach the substrate further comprising an alignment structure.
However, Legallais teaches an analogous art of a microsystem (Legallais; Abstract) comprising a substrate (Legallais; para [133]; Fig. 2a; well 10) further comprising an alignment structure (Legallais; para [133]; Fig. 2a; connectors 16).  It would have been obvious to one of ordinary skill in the art to have modified the substrate of Bellew to comprise the alignment structure of Legallais, because Legallais teaches that the connectors may be detachable to be easily dismantled (Legallais; para [152]). Regarding claim 12, Bellew the system of claim 10, wherein the cell culture interface is coupled to the substrate via the alignment structures (Legallais; para [133]; direct communication between the well 10 and the chamber 15 via the set of connectors 16).
Regarding claim 12, Bellew the system of claim 10, wherein the cell culture interface is coupled to the substrate via the alignment structures (Legallais; para [133]; direct communication between the well 10 and the chamber 15 via the set of connectors 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798